         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 1 of 28




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                       §   Case No. 16-34028
                                             §
NORTHSTAR OFFSHORE GROUP, LLC                §
                                             §
         Debtor.                             §   Chapter 11
                                             §
JAMES      KATCHADURIAN,        Litigation   §
Trustee, on behalf of Northstar Litigation   §
Trust,                                       §
                                             §   ADVERSARY NO. 18-03079
         Plaintiff,                          §
v.                                           §
                                             §
NGP         ENERGY          CAPITAL          §
MANAGEMENT, LLC; NGP X US                    §
HOLDINGS, L.P.; NGP NATURAL                  §
RESOURCES X, L.P.; NGP X PARALLEL            §
HOLDINGS, L.P.; NGP NATURAL                  §
RESOURCES X PARALLEL FUND, L.P.;             §
NOG ROYALTY           HOLDINGS, LP;          §
CHRISTOPHER RAY; JESSE BOMER;                §
TOMAS ACKERMAN; DAVID ALBIN;                 §
DAVID HAYES; S. GLYNN ROBERTS;               §
GAYLON FREEMAN; MARK STEVENS;                §
and JAMES P. ULM, II,                        §
                                             §
         Defendants.                         §


            TK DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL
     OF PLAINTIFF’S FIRST AMENDED COMPLAINT AND BRIEF IN SUPPORT

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
         YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
         A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
         MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
         DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
         WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
         FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
         WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page i
       Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 2 of 28




      MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
      ATTEND THE HEARING. UNLESS THE PARTIES AGREE
      OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
      HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

      REPRESENTED          PARTIES      SHOULD       ACT     THROUGH        THEIR
      ATTORNEYS.




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page ii
       Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 3 of 28




                                              TABLE OF CONTENTS

                                                                                                                  Page

I.     Introduction ................................................................................................ 2

II.    Argument and Authorities............................................................................. 5

       A.        Plaintiff fails to state any claims against NGP Capital or
                 NGP Parallel Fund ............................................................................ 6

       B         Plaintiff fails to state fraudulent-transfer claims against
                 TK Defendants for Northstar’s payment of the purchase
                 price to Propel Energy for the Creole Assets ...................................... 7

                1.     Plaintiff’s allegation that NGP-NOG and Individual
                       TK Defendants financially benefitted from causing
                       Northstar to overpay Propel Energy for the Creole
                       Assets is facially implausible ...................................................... 8

                2.     Neither NGP-NOG nor Individual TK Defendants
                       received a benefit from Northstar’s payment to
                       Propel Energy that would render them liable
                       under TUFTA or the Bankruptcy Code..................................... 10

        C.       Plaintiff fails to state claims for actual fraudulent transfer
                 against TK Defendants .................................................................... 14

        D.      The two-year look-back period bars Plaintiff’s claim
                under 11 U.S.C. § 548(a)(1)(A) for Northstar’s 2012
                payment of the purchase price for the Creole Assets to
                Propel Energy ................................................................................. 16

        E.       Plaintiff fails to state a claim for breach of the fiduciary
                 duty of loyalty against Individual TK Defendants for
                 Northstar’s purchase of the Creole Assets from Propel
                 Energy ............................................................................................ 17

        F.       Any amendment would be futile ...................................................... 19

III.   Conclusion ................................................................................................. 20




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page iii
          Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 4 of 28




                                           TABLE OF AUTHORITIES
                                                                                                                Page

                                                           Cases

Asarco LLC v. Americas Mining Corp.,
      382 B.R. 49 (S.D. Tex. 2007) ..........................................................................17

Ashcroft v. Iqbal,
      556 U.S. 662 (2009)........................................................................................2, 6, 7

Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007)........................................................................................5, 6, 7

Bonded Fin. Servs., Inc. v. European Am. Bank,
      838 F.2d 890 (7th Cir. 1988). ..........................................................................13

In re Brown Med. Ctr., Inc.,
        552 B.R. 165 (S.D. Tex. 2016) ........................................................................15

Clapper v. Am Realty Inv’rs, Inc.,
      3:14-CV-2970-D, 2016 WL 302313 (N.D. Tex. Jan. 25, 2016) .........................9

Collins v. Morgan Stanley Dean Witter,
       224 F.3d 496 (5th Cir. 2000) ...........................................................................10

In re Cyr,
       602 B.R. 315 (Bankr. W.D. Tex. 2019)............................................................14

In re Elrod Holdings Corp.,
        394 B.R. 751 (Bankr. D. Del. 2008).................................................................8

In re Finley, Kumble,
        130 F.3d 52 (2d Cir. 1997) ..............................................................................13

Hall v. Bellmon,
        935 F.2d 1106 (10th Cir. 1991) .......................................................................6

In re Hechinger Inv. Co. of Del.,
       327 B.R. 537 (D. Del. 2005)............................................................................14

In re The Heritage Org., L.L.C.,
        413 B.R. 438 (Bankr. N.D. Tex. 2009) ............................................................12

In re Int’l Mgmt. Assoc.,
        399 F.3d 1288 (11th Cir. 2005) .......................................................................13

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page iv
          Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 5 of 28



Inv'r Prot. Corp. v. Stratton Oakmont, Inc.,
        234 B.R. 293 (Bankr. S.D.N.Y. 1999) .............................................................12

Janvey v. Libyan Invest. Auth.,
      840 F.3d 248 (5th Cir. 2016) ...........................................................................11, 12

Jones v. Alcoa, Inc.,
       339 F.3d 359 (5th Cir. 2003) ...........................................................................16

Kaye v. Lone Star Fund V (U.S.), L.P.,
       453 B.R. 645 (N.D. Tex. 2011)........................................................................10

In re Life Partners Holdings, Inc.,
        No. 15-40289-RFN11, 2017 WL 5599485 (N.D. Tex. Nov. 17, 2017) ..............14

Mack v. Newton,
      737 F.2d 1343 (5th Cir. 1984) .........................................................................13

In re Mastro,
       No. ADV 09-01577, 2011 WL 3300370
       (B.A.P. 9th Cir. Mar. 1, 2011) .........................................................................12

Norris v. Hearst Tr.,
       500 F.3d 454 (5th Cir. 2007) ...........................................................................16

Orman v. Cullman,
      794 A.2d 5 (Del. Ch. 2002) .............................................................................18

Papasan v. Allain,
      478 U.S. 265 (1986)........................................................................................6

Peacock v. AARP, Inc.,
      181 F. Supp. 3d 430 (S.D. Tex. 2016)..............................................................10

R2 Invs. LDC v. Phillips,
       401 F.3d 638 (5th Cir. 2005) ...........................................................................2

Reed v. Linehan (In re Soporex, Inc.),
       463 B.R. 344 (Bankr. N.D. Tex. 2011) ............................................................18

Rio Grande Royalty Co., Inc. v. Energy Transfer Partners, L.P.,
      620 F.3d 465 (5th Cir. 2010) ...........................................................................19

Taylor v. Rothstein Kass & Co., PLLC,
       No. 3:19-CV-1594-D, 2020 WL 554583 (N.D. Tex. Feb. 4, 2020)....................15


Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page v
           Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 6 of 28



Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
       551 U.S. 308 (2007)........................................................................................16

In re Vivaro Corp.,
        524 B.R. 536 (Bankr. S.D.N.Y. 2015) .............................................................12

In re Xtreme Power Inc.,
        563 B.R. 614 (Bankr. W.D. Tex. 2016)............................................................17, 18

                                                     Rules and Statutes

Federal Rule of Bankruptcy Procedure 7008 ...............................................................7

Federal Rule of Civil Procedure 8...............................................................................5, 7, 9, 14

Federal Rule of Civil Procedure 12 .............................................................................1, 16, 17,
                                                                                                                19


Texas Business & Commerce Code § 24.005 ..............................................................1, 14, 15,
                                                                                                      20

Texas Business & Commerce Code § 24.008 ..............................................................7, 8

Texas Business & Commerce Code § 24.009 ..............................................................7, 8

11 U.S.C. § 544 .........................................................................................................7, 8

11 U.S.C. § 548 .........................................................................................................1, 5, 7, 14,
                                                                                                                         16, 20

11 U.S.C. § 550 .........................................................................................................7, 8, 13




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page vi
          Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 7 of 28




             TK DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL
      OF PLAINTIFF’S FIRST AMENDED COMPLAINT AND BRIEF IN SUPPORT

         Under Federal Rule of Civil Procedure 12(b)(6), made applicable to this adversary

proceeding by Federal Rule of Bankruptcy Procedure 7012, Defendants NGP Energy Capital

Management, L.L.C., NGP X US Holdings L.P., NGP Natural Resources X, L.P., NGP X

Parallel Holdings, L.P., NGP Natural Resources X Parallel Fund, L.P., and NOG Royalty

Holdings, L.P. (together, “Entity TK Defendants”), and Christopher Ray, Jesse Bomer, Tomas

Ackerman, David Albin, and David Hayes (together, “Individual TK Defendants”) (collectively,

“TK Defendants”), ask that the Court dismiss with prejudice the following claims asserted

against them by James Katchadurian, Trustee of the Northstar Litigation Trust (“Plaintiff”), in

Plaintiff’s First Amended Complaint [Doc. 88] (“Amended Complaint”):

         •    Counts 1, 2, 5, and 6: Claims for fraudulent transfers, conspiracy, and aiding and
              abetting against Defendants NGP Energy Capital Management, L.L.C. (“NGP
              Capital”) and NGP Natural Resources X Parallel Fund, L.P. (“NGP Parallel Fund”);

         •    Counts 1 and 2: Claims for fraudulent transfer based on Plaintiff’s allegations
              regarding a purchase price that debtor Northstar Offshore Group, LLC (“Northstar”)
              paid to Propel Energy L.L.C. (“Propel Energy”) for oil and gas assets in the Creole
              Field (the “Creole Assets”);

         •    Counts 1 and 2: Claims for actual fraudulent transfers under Tex. Bus. & Com.
              Code § 24.005(a)(1) and 11 U.S.C. § 548(a)(1)(A); and

         •    Count 3: Claims for breach of the fiduciary duty of loyalty based on Plaintiff’s
              allegations regarding Northstar’s purchase of the Creole Assets from Propel Energy.




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 1
059310.000023 23640594.5
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 8 of 28




                                              I.       Introduction

         The same fatal flaw that infected Plaintiff’s Original Complaint—and for which the Court

granted Plaintiff leave to attempt to cure—renders Plaintiff’s claims for fraudulent transfers and

breach of fiduciary duty implausible on their face. Plaintiff claims in his Amended Complaint—

as he did in his Original Complaint—that Individual TK Defendants breached their fiduciary

duty of loyalty, and caused Northstar to make a fraudulent transfer, by “caus[ing] [Northstar] to

overpay another NGP portfolio company, Propel [Energy], for the benefit of NGP.” 1

         Plaintiff alleges that NOG Royalty Holdings, L.P. (“NGP-NOG”) owned 87% of

Northstar at the time of Northstar’s purchase from Propel Energy. 2 Even accepting as true

Plaintiff’s conclusory allegation that Propel Energy was an “NGP portfolio company,” 3 Plaintiff

fails to allege facts that would allow the Court to draw a reasonable inference that NGP-NOG

possessed a financial incentive to cause Northstar to overpay for the Creole Assets. Plaintiff

alleges that Northstar purchased the Creole Assets from Propel Energy,4 but fails to allege the

percentage ownership of Propel Energy in those assets. If in fact Propel Energy owned a much

smaller percentage interest in the purchased Creole Assets than the interest owned by NGP-NOG

in Northstar, then NGP-NOG’s financial interest would be completely aligned with Northstar’s

financial interest—to pay as little as possible for the Creole Assets.

         In that scenario—which as discussed below is in fact the case—the Individual TK

Defendants would not have the conflicting interest that is the basis for Plaintiff’s breach of

1 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88].
2 Plaintiff’s First Am. Compl. ¶ 5 [Dkt. No. 88]. In fact, it was NGP X US Holdings L.P. (“NGP X US”) that held a
membership interest in Northstar until July 7, 2014, when NGP X US assigned its membership interest in North st ar
to NGP-NOG.
3 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88]. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he tenet that

a court must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”); R2
Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (“[W]e will not strain to find inferences favorable to the
plaintiffs and we will not accept conclusory allegations, unwarranted deductions, or legal conclusions.”).
4 Plaintiff’s First Am. Compl. ¶¶ 40-41 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 2
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 9 of 28



fiduciary duty claim. If Propel Energy owned a much smaller percentage interest in the

purchased Creole Assets than the interest owned by NGP-NOG in Northstar, NGP-NOG would

be worse off financially if Northstar “overpaid” for the Creole Assets. So without alleging what

portion of the Creole Assets was owned by Propel Energy, Plaintiff has failed to allege facts that

create a plausible inference that NGP-NOG’s incentive was any different from Northstar’s

incentive. And if the interests of Northstar and NGP-NOG were 100% aligned on paying as little

as possible for the Creole Assets, the Individual TK Defendants, who served as managers of

Northstar, had no conflicting interest by virtue of their affiliation with NGP-NOG or any other

Entity TK Defendant. Merely alleging that Propel Energy held some unspecified interest in the

Creole Assets sold to Northstar is not enough to reasonably infer a conflicting incentive held by

any TK Defendant. Rather, to create the inference he asks the Court to draw, Plaintiff must

allege that Propel Energy owned a sufficient enough interest in the Creole Assets that NGP-NOG

or an affiliate would benefit financially more from the resulting windfall on the seller side than

NGP-NOG would suffer a detriment as an alleged 87% owner on the buyer side. As discussed

below, Plaintiff cannot, consistent with the requirements of Rule 11, allege facts sufficient to

allow for a plausible inference that NGP-NOG had a different financial interest than Northstar in

the purchase price of the Creole Assets.

       In fact, the Purchase and Sale Agreement (the “PSA”) for the Creole Assets—a document

that is part of the pleadings that the Court may consider in determining TK Defendants’ Motion

for Partial Dismissal—highlights precisely the implausibility of any such financial motive.

Propel Energy owned only about a 35% working interest in the Creole Assets and thus would

have received a small fraction—only about $11.5 million—of the alleged $33 million that




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 3
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 10 of 28



Plaintiff claims Northstar overpaid for the Creole Assets. 5 Causing Northstar to overpay Propel

Energy for the Creole Assets would be a losing proposition for TK Defendants and to their

financial detriment rather than their financial benefit.                  Instead, Propel Energy’s minority

ownership interest in the Creole Assets created the opposite financial incentive—to cause

Northstar to pay as little as possible to Propel Energy.

         Taken as true, Plaintiff’s own allegations demonstrate exactly that incentive to pay as

little as possible for the Creole Assets. Plaintiff points to an email communication that, properly

viewed, demonstrates the opposite of the inference Plaintiff asks the Court to draw. Plaintiff

claims that, with respect to the price that Northstar would pay for the Creole Assets, “NGP

Director Ackerman told Northstar Director Roberts to ‘think about where you love the deal and

let me know and I can back channel.’” 6 Importantly, Roberts, the alleged recipient of the email,

is one of Northstar’s managers that Plaintiff alleges does not have any affiliation with any TK

Defendant. 7 So Roberts’ only interest would have been to cause Northstar to pay the lowest

price possible for the Creole Assets. A price that Roberts would “love” would necessarily be a

low price, not a price that would that constitute an “overpayment.” So, assuming that Plaintiff

accurately quotes from an email that was sent,8 the email reflects that Ackerman, a Northstar

manager who is alleged to have an affiliation with one or more Entity TK Defendants, is telling

Roberts to pick a purchase price that is so low that Roberts would “love it.” The “back channel”



5 Exhibit A, Purchase and Sale Agreement between Propel Energy, LLC and Each of the Other Undersigned Sellers
(collectively, as Seller) and Northstar Offshore Group, LLC, as Buyer, dated Sept. 27, 2012, at 121. See Plain t iff’s
First Am. Compl. ¶ 41 [Dkt. No. 88] (“Northstar initially proposed a bid value of $80 million for the asset. Through
its NGP Directors, NGP caused Northstar to increase its bid by 40% to over $113 million.”).
6 Plaintiff’s First Am. Compl. ¶ 41 [Dkt. No. 88].
7 Plaintiff’s First Am. Compl. ¶ 73 [Dkt. No. 88] (noting that Roberts, Freeman, Stevens, and Ulm were “emplo y ed

as Northstar’s senior officers.”).
8 TK Defendants do not know whether Plaintiff has accurately quoted from an email that was sent, as only Plain t iff
has access to Northstar’s email records and has not produced emails to TK Defendants. For purposes of this motion,
TK Defendants will assume, without conceding, that the email quote is accurate.
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 4
           Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 11 of 28



can only be viewed as an effort to help persuade the sellers of the Creole Assets to accept a price

low enough that Roberts would “love it.” It is nonsensical to suggest that the email creates an

inference that Ackerman was trying to persuade Roberts to overpay for the Creole assets. There

is no reason why Roberts (CEO of Northstar) would “love” to have Northstar overpay in an asset

purchase.

           For that reason—among the following ones—Plaintiff’s Amended Complaint fails to

state claims for which the Court can grant relief:

           •   Counts 1, 2, 5, and 6: Plaintiff fails to plead any factual allegations regarding the role
               of Defendants NGP Capital or NGP Parallel Fund in any of the claims that Plaintiff
               asserts against them. Therefore, Plaintiff’s claims against NGP Capital and NGP
               Parallel Fund for fraudulent transfers, conspiracy, and aiding and abetting should be
               dismissed.

           •   Counts 1 and 2: Plaintiff cannot recover from any TK Defendant for the payment of
               the purchase price for the Creole Assets to Propel Energy because no TK Defendant
               was a transferee of that purchase price, and Plaintiff’s allegations that TK Defendants
               financially benefitted from that payment to Propel Energy are facially implausible.

           •   Counts 1 and 2: Plaintiff fails to plead facts plausibly suggesting the fraudulent intent
               element of his claims for actual fraudulent transfers.

           •   Count 2: Plaintiff’s claim under 11 U.S.C. § 548 for Northstar’s purchase of the
               Creole Assets is barred by the two-year look-back period.

           •   Count 3: Plaintiff fails to plead facts negating the business judgment rule because no
               facts raise the reasonable inference that any Individual TK Defendant breached his
               fiduciary duty of loyalty to Northstar in connection with Northstar’s purchase of the
               Creole Assets from Propel Energy.

                                      II.      Argument and Authorities

           Under Federal Rule of Civil Procedure 8, a pleading must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” A plaintiff’s complaint

must contain enough factual allegations “to state a claim to relief that is plausible on its face.” 9


9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 5
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 12 of 28



Accordingly, “a plaintiff’s obligation to provide the “grounds” of his “entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” 10 Furthermore, although courts must accept all factual allegations as true,

courts are not “bound to accept as true a legal conclusion couched as a factual allegation.” 11 The

burden, therefore, rests on the plaintiff to provide a complaint with “enough factual matter (taken

as true) to suggest that [the plaintiff] is entitled to relief.” 12

        A complaint’s factual allegations must “raise a right to relief above the speculative

level” 13 and state a claim that is “plausible on its face.” 14 This plausibility standard “asks for

more than a sheer possibility that a defendant has acted unlawfully.” 15 Rather, “[a] claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” 16 But “where the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not shown—that the pleader is entitled to relief.” 17

Plaintiff’s causes of action fail to cross the line from possibility to plausibility and therefore fail

as a matter of law.

A.      Plaintiff fails to state any claims against NGP Capital or NGP Parallel Fund.

        Plaintiff asserts claims for fraudulent transfer, conspiracy, and aiding and abetting against

NGP Capital and NGP Parallel Fund. 18 Yet nowhere in his Amended Complaint (other than



10 Id.
11 Papasan v. Allain, 478 U.S. 265, 286 (1986); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
12 Twombly, 550 U.S. at 556.
13 Id. at 555.
14 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
15 Id.
16 Id.
17 Id. at 679.
18 Plaintiff’s First Am. Compl. ¶¶ 59-71, 79-83 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 6
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 13 of 28



naming them as defendants) does Plaintiff allege any factual basis for asserting any claims

against them.

        Rule 7008 of the Federal Rules of Bankruptcy Procedure makes Rule 8 applicable to

adversary proceedings. Under Rule 8, Plaintiff must plead “enough factual matter (taken as true)

to suggest that [he] is entitled to relief” against NGP Capital and NGP Parallel Fund. 19 To

satisfy that standard, Plaintiff must plead “factual content that allows the court to draw the

reasonable inference that [NGP Capital and NGP Parallel Fund] [are] liable for the misconduct

alleged.” 20 Plaintiff alleges no facts whatsoever—much less facts plausibly suggesting—that

NGP Capital or NGP Parallel Fund are liable for any of the misconduct Plaintiff alleges in his

Amended Complaint. Therefore, Plaintiff fails to state a claim for relief that is plausible on its

face against NGP Capital and NGP Parallel Fund, and Plaintiff’s claims against them should be

dismissed.

B.      Plaintiff fails to state fraudulent-transfer claims against TK Defendants for
        Northstar’s payment of the purchase price to Propel Energy for the Creole Assets.

        In Counts 1 and 2 of his Amended Complaint, Plaintiff claims that Northstar’s alleged

overpayment to Propel Energy for the purchase of the Creole Assets was a fraudulent transfer. 21

But neither the Texas Uniform Fraudulent Transfer Act (“TUFTA”) nor 11 U.S.C. § 548 permits

Plaintiff to recover for that transfer from TK Defendants.

        TUFTA allows recovery for a fraudulent transfer only against the debtor, the transferee,

or the person for whose benefit the transfer was made. 22 11 U.S.C. § 550(a) allows recovery for

a transfer avoided under 11 U.S.C. § 544(b) only from the initial transferee, any immediate or



19 Twombly, 550 U.S. at 556.
20 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
21 Plaintiff’s First Am. Compl. ¶¶ 59-71 [Dkt. No. 88].
22 TEX. BUS . & COM. CODE A NN. §§ 24.008, 24.009 (West 2017).

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 7
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 14 of 28



mediate transferee of such initial transferee, or the entity for whose benefit the transfer was

made. 23 Plaintiff does not allege that any TK Defendant was a transferee of the purchase price

for the Creole Assets. Instead, Plaintiff alleges that Northstar paid the allegedly inflated price for

the Creole Assets to Propel Energy. 24              So, based on Plaintiff’s allegations, TUFTA and the

Bankruptcy Code may allow for recovery from TK Defendants for the purchase price paid to

Propel Energy only if Northstar paid the purchase price to Propel Energy for the benefit of TK

Defendants. 25      Plaintiff’s only allegations regarding any “benefit”—which in any event are

conclusory ones—are implausible on their face and thus fail to state fraudulent-transfer claims

against TK Defendants.

         1.       Plaintiff’s allegation that NGP-NOG and Individual TK Defendants
                  financially benefitted from causing Northstar to overpay Propel Energy for
                  the Creole Assets is facially implausible.

         Plaintiff contends that NGP-NOG—and Individual TK Defendants through their

“financial interests” in NGP-NOG—profited from causing Northstar to inflate the purchase price

paid to Propel Energy for the Creole Assets:

                  From the outset, NGP used its control of Northstar to manufacture
                  inflated profits for NGP at Northstar’s expense. In mid-2012, NGP
                  wanted Northstar to buy an offshore oil field from one of NGP’s
                  other investments…. 26

                  NGP wanted Northstar to buy the Creole Field interests from
                  Propel for an inflated price. Padding its profits from the sale of this
                  field would give NGP both immediate accounting benefits and a

23 11 U.S.C. § 550(a)(1)-(2).
24 Plaintiff’s First Am. Compl. ¶¶ 40-41 [Dkt. No. 88].
25 See Tex. Bus. & Com. Code Ann. §§ 24.008, 24.009 (West 2017) (allowing recovery for fraudulent transfers
against a transferee or the person for whose benefit the transfer was made); 11 U.S.C. § 550(a)(1)-(2) (allowing
recovery for a transfer avoided under 11 U.S.C. § 544(b) only from a transferee or the entity for whose b enefit t h e
transfer was made). See Clapper v. Am Realty Inv’rs, Inc., 3:14-CV-2970-D, 2016 WL 302313, at *12-13 (N.D.
Tex. Jan. 25, 2016) (dismissing claim under Texas Uniform Fraudulent Transfer Act against defendant s wh o were
not transferees of assets fraudulently transferred when there were no facts explaining how th e alleg ed frau dulen t
transfers resulted in any benefit to any defendant); In re Elrod Holdings Corp., 394 B.R. 751, 757 (Ban kr. D. Del.
2008) (dismissing fraudulent transfer claims under bankruptcy code against defendants who were not transferees).
26 Plaintiff’s First Am. Compl. ¶ 6 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 8
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 15 of 28



                reputational boost in raising future funds…. The NGP Directors
                used this control of Northstar to their personal benefit by virtue of
                their financial ties to NGP as current employees. The NGP
                Directors benefitted from this self-dealing because as employees of
                NGP, their NGP compensation would have been impacted in part
                by the profits of and distributions from Propel. 27

        Strikingly absent from the Amended Complaint is a single fact that would make that

alleged financial benefit even possible—much less plausible under Rule 8: Plaintiff fails to

identify what portion of the Creole Assets Propel Energy actually owned and thus what portion

of the alleged “inflated profits” NGP-NOG could have received through its (unspecified)

affiliation with Propel Energy. That factual allegation is necessary to render plausible Plaintiff’s

allegation that NGP-NOG could financially benefit from causing Northstar to pay an inflated

price to Propel Energy because Plaintiff alleges that NGP-NOG owned 87% of Northstar when

Northstar paid that price to Propel Energy. 28          So Plaintiff would have to assert that Propel

Energy owned a larger portion of the Creole Assets than NGP-NOG owned an interest in

Northstar to plausibly suggest that NGP-NOG would “manufacture inflated profits for [itself] at

Northstar’s expense” by paying a higher price to Propel Energy. 29 Merely alleging that Propel

Energy owned some interest in the Creole Assets does not raise any reasonable inference that

NGP-NOG’s potential financial interest in the alleged “inflated price” outweighed its alleged

87% financial interest in Northstar.

        Further, any such factual allegation that NGP-NOG would “profit” at Northstar’s expense

by paying an “inflated price” to Propel Energy is belied by the PSA’s terms. The PSA identifies

each of the sellers that sold their working interests in the Creole Assets to Northstar and their



27 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88].
28 Plaintiff’s First Am. Compl. ¶ 5 [Dkt. No. 88].
29 See Plaintiff’s First Am. Compl. ¶ 6 [Dkt. No. 88] (“From the outset, NGP used its control of Northstar to

manufacture inflated profits for NGP at Northstar’s expense.”).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 9
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 16 of 28



respective working interests in the Creole Assets. 30 Propel Energy was one of eleven sellers of

the Creole Assets and owned only a 35% working interest in the Creole Assets. 31 The Court may

consider the PSA because Plaintiff references the PSA in his Amended Complaint, and the PSA

is central to Plaintiff’s fraudulent-transfer claims. 32 Plaintiff expressly references the PSA in his

Amended Complaint. 33 The PSA is central to Plaintiff’s fraudulent-transfer claims because the

facial plausibility of those claims—namely that NGP-NOG was financially incentivized to cause

Northstar to pay an “inflated price”—depends upon the terms of the PSA showing that Propel

Energy had a significant enough ownership interest in the Creole Assets to allow the Court to

reasonably infer that NGP-NOG would profit from that “inflated price” paid at Northstar’s

expense. 34 The PSA’s terms—the terms identifying the sellers and the working interests they

sold to Northstar—confirm that Plaintiff’s allegation of any “benefit” is implausible on its face.

         2.       Neither NGP-NOG nor Individual TK Defendants received a benefit from
                  Northstar’s payment to Propel Energy that would render them liable under
                  TUFTA or the Bankruptcy Code.

         Plaintiff alleges that (1) Northstar paid an “inflated price” to Propel Energy for the Creole

Assets; and (2) NGP-NOG and Individual TK Defendants benefitted from that “inflated price”

via    “accounting       benefits,”      “a     reputational      boost     in    raising     future     funds,”     and




30 Exhibit A, Purchase and Sale Agreement between Propel Energy, LLC and Each of the Other Undersigned Sellers
(collectively, as Seller) and Northstar Offshore Group, LLC, as Buyer, dated Sept. 27, 2012, at 121.
31 Exhibit A, Purchase and Sale Agreement between Propel Energy, LLC and Each of the Other Undersigned Sellers

(collectively, as Seller) and Northstar Offshore Group, LLC, as Buyer, dated Sept. 27, 2012, at 121.
32 Documents “attache[d] to a motion to dismiss are considered to be part of the pleadings, if they are referred t o in
the plaintiff's complaint and are central to her claim.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498– 99
(5th Cir. 2000).
33 Plaintiff’s First Am. Compl. ¶ 41 [Dkt. No. 88] (“In September of 2012, Northstar and Propel signed the sale
agreement significantly overpaying for the Creole Field interests.”).
34 Documents are central to a claim when they are necessary to establish an element of one of the plaintiff’s claims .
Peacock v. AARP, Inc., 181 F. Supp. 3d 430, 434 (S.D. Tex. 2016). Thus, when a plaintiff’s claim is b as ed o n t he
terms of a contract, the documents constituting the contract are central to the plaintiff’s claim.” Kaye v. Lo n e S t a r
Fund V (U.S.), L.P., 453 B.R. 645, 662 (N.D. Tex. 2011).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 10
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 17 of 28



“compensation…impacted in part by the profits of and distributions from Propel [Energy].” 35

But those alleged benefits are not the type of independent or direct benefits that warrant recovery

under TUFTA or the Bankruptcy Code from NGP-NOG or Individual TK Defendants.

         First, the Amended Complaint contains no allegations sufficient to support that NGP-

NOG and Individual TK Defendants received any independent benefit from the alleged

overpayment. In Janvey v. Libyan Investment Authority, the United States Court of Appeals for

the Fifth Circuit held that a director or shareholder’s mere control over a company that received a

fraudulent transfer, alone, does not make the director or shareholder liable as an intended

beneficiary of the fraudulent transfer. 36            Rather, a director, shareholder, or officer of the

transferee cannot be held liable for a fraudulent transfer unless it receives an “independent

benefit” from the transfer. 37 An “independent benefit” is the type of benefit that would result to

a guarantor “[w]hen a debtor transfers assets to a creditor to satisfy a guaranteed debt”:

                  When a debtor transfers assets to a creditor to satisfy a guaranteed
                  debt, there are independent benefits: The creditor, as transferee,
                  receives the assets, and the guarantor, as the beneficiary, retains
                  assets that it would otherwise have lost as a result of the debtor’s
                  insolvency. Another creditor might seek to recover either the assets
                  transferred by the debtor or the assets saved by the creditor, or
                  both. This is because the transferee and beneficiary have
                  independent obligations. 38

         Plaintiff alleges that Propel Energy was a “NGP company,” “NGP affiliate,” and “NGP

portfolio company.” 39       Even interpreting those conclusory allegations as asserting that NGP-

NOG was a sole member of Propel Energy or that Individual TK Defendants were directors or

officers of Propel Energy—facts Plaintiff does not allege—it was Propel Energy and the other


35 Plaintiff’s First Am. Compl. ¶¶ 6, 40 [Dkt. No. 88].
36 Janvey v. Libyan Invest. Auth., 840 F.3d 248, 266 (5th Cir. 2016).
37 Id.
38 Id.
39 Plaintiff’s First Am. Compl. ¶¶ 40, 63, 74 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 11
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 18 of 28



sellers of the Creole Assets, as transferees of the purchase price, which had an obligation under

the PSA. “[NGP-NOG’s and Individual TK Defendants’] obligation is merely derivative of that

obligation, not independent of it.” 40 So “[e]ven if [NGP-NOG or an Individual TK Defendant]

itself owned and controlled [Propel Energy’s] assets, either [NGP-NOG/Individual TK

Defendant] or [Propel Energy] would have received the benefit of the transfer, but not both.” 41

Plaintiff admits that Propel Energy received the alleged overpayment. 42                              Therefore, the

derivative benefits that Plaintiff alleges NGP-NOG and Individual TK Defendants obtained from

causing Northstar to pay an “inflated price” to Propel Energy—“accounting benefits,” “a

reputational boost in raising future funds,” and “compensation…impacted in part by the profits

of and distributions from Propel [Energy]” 43—provide no legal basis for fraudulent-transfer

liability. 44

          Second, the benefits that Plaintiff claims NGP-NOG and Individual TK Defendants

received from the alleged “inflated price” paid to Propel Energy did not derive directly from it.

“The benefit must derive directly from the transfer, not from the use to which it is put by the




40 Janvey, 840 F.3d at 266; see also id. (“Further, when a debtor transfers assets to a creditor to satisfy a guaranteed
debt, the guarantor is involved as a party, or at least an independent obligor, to the contract giving rise to the
transfer. But LIA [the transferee’s sole shareholder] was not a party to the subject contract.”).
41 Id.
42 Plaintiff’s First Am. Compl. ¶ 41 [Dkt. No. 88].
43 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88].
44 Janvey, 840 F.3d at 267 (finding that sole shareholder of transferee was not transfer beneficiary under TUFTA );

In re Vivaro Corp., 524 B.R. 536, 562 (Bankr. S.D.N.Y. 2015) (holding that conclusory allegations regarding
‘benefit’ from challenged transfers to defendants did not state a cause of action to hold defendants liable for alleg ed
fraudulent transfers that was plausible on its face, and observing a lack of any specific allegations about how or wh y
defendants benefited from the transfers or that they were the intended beneficiaries of the transfers); Sec. Inv'r Pro t.
Corp. v. Stratton Oakmont, Inc., 234 B.R. 293, 314 (Bankr. S.D.N.Y. 1999) (clarifying that “[t]he key to pegging the
entity for whose benefit the initial transfer was made has two sides: 1) the entity must be the intend ed b en eficiary
and 2) the intended benefit must originate from the initial transfer,” and dismissing without prejudice the complain t
because the trustee failed to plead what benefit the individual was intended to receive from the payments to h is s on
or, if he did receive a benefit, that he was the intended beneficiary);
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 12
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 19 of 28



transferee.” 45 So only someone who receives a benefit from the initial transfer is a person for

whose benefit the transfer was made. 46 “The paradigm ‘entity for whose benefit such transfer

was made’ is a guarantor or debtor—someone who receives the benefit but not the money.” 47

Nowhere in his Amended Complaint does Plaintiff allege that any TK Defendant received any

part of the alleged “inflated price” paid to Propel Energy—the actual property that Plaintiff

contends was fraudulently transferred.               To the contrary, indirect, derivative benefits such as

“accounting        benefits,”       “a     reputational        boost      in     raising     future      funds,”       and

“compensation…impacted in part by the profits of and distributions from Propel [Energy]” 48 are

the only benefits Plaintiff contends NGP-NOG and Individual TK Defendants received. Such

alleged “benefits” cannot render NGP-NOG or Individual TK Defendants liable for any alleged

“inflated price” that Propel Energy received.




45 In re Mastro, No. ADV 09-01577, 2011 WL 3300370, at *9–10 (B.A.P. 9th Cir. Mar. 1, 2011) (“The benefit must
derive directly from the transfer, not from the use to which it is put by the transferee. Someo ne wh o receiv es t he
money later on is not an entity for whose benefit such transfer was made.”). See a l so In re Th e Heri t a ge Org .,
L.L.C., 413 B.R. 438, 495 (Bankr. N.D. Tex. 2009) (“The phrase ‘entity for whose benefit such transfer was mad e’
does ‘not simply reference the next pair of hands; it references entities that benefit as guaranto rs o f t h e d ebto r o r
otherwise, without ever holding the funds.’ . . . Nor is an unquantifiable advantage the sort of ‘benefit’ contemplated
by § 550. Rather, the common example of the sort of ‘benefit’ contemplated by Congress in enact ing § 550 is t h e
benefit to the guarantor by the payment of the underlying debt of the debtor.”); In re Int’l Mgmt. Asso c., 399 F.3d
1288, 1292-93 (11th Cir. 2005) (whatever benefit one shareholder obtained when, in order to satisfy condition
placed by lender on extension of credit to bankrupt corporation, corporation repurchased it s alleg edly wo rt hless
stock from its other shareholder for sum of $100,000 and thereby enabled this first shareholder to gain sole co ntro l
over corporation’s assets, as reduced by its $100,000 payment to second shareholder, was not the kind of
quantifiable benefit needed to support recovery against first shareholder, following avoidance of this stock
repurchase transaction as fraudulent transfer, on theory that first shareholder was “entit y fo r wh o se b enefit ” t he
fraudulent transfer was made). See also id. at 1292 (“The paradigm case of a benefit under § 550(a) is the benefit to
a guarantor by the payment of the underlying debt of the debtor.”); In re Finley, Kumble, 130 F.3d 52, 57 (2d Cir.
1997) (stating that the phrase “entity for whose benefit such transfer was made” usually “references ent it ies t hat
benefit as guarantors of the debtor, or otherwise, without ever holding the funds”); Mack v. Newton, 737 F.2d 1343,
1359-60 (5th Cir. 1984) (rejecting as too broad the trustee's allegation that the principals in a partnership had
received an incidental benefit from auctioning off cattle and using the proceeds to operate t h eir d airy en t erprise,
deeming this “an incidental, unquantifiable, and remote benefit bearing no necessary correspondence to the value o f
the property transferred or received”).
46 Bonded Fin. Servs., Inc. v. European Am. Bank, 838 F.2d 890, 896 (7th Cir. 1988).
47 Id.
48 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 13
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 20 of 28



         Plaintiff has failed to plausibly allege any legal basis that would allow him to recover

from TK Defendants for Northstar’s payment to Propel Energy. Plaintiff’s fraudulent-transfer

claims based on that payment should be dismissed.



C.       Plaintiff fails to state claims for actual fraudulent transfer against TK Defendants.

         Plaintiff’s actual fraudulent-transfer claims under Tex. Bus. & Com. Code § 24.005(a)(1)

(Count 1) and 11 U.S.C. § 548(a)(1)(A) (Count 2) should be dismissed because Plaintiff fails to

plead facts plausibly suggesting that TK Defendants acted with actual intent to defraud any of

Northstar’s creditors.

         Plaintiff’s actual fraudulent-transfer claims under TEX. BUS. & COM . CODE § 24.005(a)(1)

and 11 U.S.C. § 548(a)(1)(A) require that Plaintiff plead facts showing that a defendant

transferred assets “with actual intent to hinder, delay, or defraud any of the debtor’s creditors.” 49

In order to plausibly allege TK Defendants’ “actual intent to hinder, delay, or defraud any of

[Northstar’s] creditors,” Plaintiff must, at the very least, allege facts demonstrating the “badges

of fraud” 50 listed in TUFTA or the Bankruptcy Code that could provide circumstantial evidence




49 In re Life Partners Holdings, Inc., No. 15-40289-RFN11, 2017 WL 5599485, at *5 (N.D. Tex. Nov. 17, 2017).
50 See TEX. BUS . & COM. CODE A NN. § 24.005(b) (West 2017) (providing that, “[i]n determining actual intent…,
consideration may be given, among other factors, to whether: (1) transfer or obligation was to an insider; (2) deb t o r
retained possession or control of the property transferred after the transfer; (3) the transfer or obligation was
concealed; (4) before the transfer was made or obligation incurred, the debtor had been sued or t h reatened wit h a
suit; (5) the transfer was of substantially all of the debtor’s assets; (6) the debtor absconded; (7) the debtor remo v ed
or concealed assets; (8) the value of the consideration received by the debtor was not reasonably equivalent t o t he
value of the asset transferred or the amount of obligation incurred; (9) the debtor was insolvent or became insolv ent
shortly after the transfer was made or the obligation was incurred; (10) the transfer occurred shortly before or shortly
after a substantial debt was incurred; and (11) the debtor transferred the essential assets of the business t o a lien o r
who transferred the asset to an insider of the debtor”); In re Hechinger Inv. Co. of Del., 327 B.R. 537, 551 (D. Del.
2005) (badges of fraud under 11 U.S.C. § 548 are (1) the relationship between the debtor and the transferee; (2)
consideration for the conveyance; (3) insolvency or indebtedness of the debtors; (4) how much of the debtor’s estate
was transferred; (5) reservation of benefits, control, or dominion by the debtor; and (6) secrecy or co n cealmen t o f
the transaction).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 14
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 21 of 28



of actual intent to defraud creditors. 51 But the only “badges of fraud” that Plaintiff pleaded—that

the consideration was not reasonably equivalent to the value of the asset transferred and that

Northstar was insolvent—are not sufficient to allege actual intent to hinder, delay, or defraud

creditors because those are elements of a constructive fraud claim. 52

         And interestingly, facts that Plaintiff does plead demonstrate that TK Defendants did not

have an intent to defraud any creditors. Plaintiff claims that, with respect to determining the

price that Northstar would pay for the Creole Assets, “NGP Director Ackerman told Northstar

Director Roberts to ‘think about where you love the deal and let me know and I can back

channel.’” 53 This alleged quote indicates that TK Defendants were trying to negotiate the lowest

price possible for the Creole Assets by consulting a Northstar manager who was not affiliated

with any Entity TK Defendant about the price.

         Plaintiff further alleges that TK Defendants wrote in various emails that they had every

motive to create and preserve as much equity as possible in Northstar:

         •    “Northstar is in survival mode. The goal is to salvage as much equity value as we can
              without going bankrupt.” 54

         •    “We have no more time, we don’t want to bankrupt this company for the sake of all
              of our reputations.” 55

51 In re Cyr, 602 B.R. 315, 326 (Bankr. W.D. Tex. 2019) (explaining that while the Fifth Circuit has not yet decided
the issue of whether Rule 9(b)’s heighted pleading standards apply to fraudulent transfers, t h e W estern Dis trict
Bankruptcy Court has held that Rule 9(b) applies to fraudulent transfer claims based on actual fraud but holding that
“[b]ecause badges of fraud are used to establish actual intent to hinder, delay, or d efrau d—the co ndit io n o f t h e
debtor’s mind at the time of the transfer—factual allegations regarding badges of fraud need only comply with Ru le
8 and plead factual allegations that demonstrate that relief is plausible.”).
52 See In re Brown Med. Ctr., Inc., 552 B.R. 165, 171 (S.D. Tex. 2016) (dismissing claim for actual fraudulent

transfer under Texas Uniform Fraudulent Transfer Act and 11 U.S.C. § 548 because the only badges o f frau d t h at
the plaintiff pleaded with particularity were insolvency and lack of reasonably equivalent valu e, an d t he p lain tiff
therefore failed to state a claim for actual fraudulent transfer rather than constructive fraudulent transfer); Ta ylo r v.
Rothstein Kass & Co., PLLC, No. 3:19-CV-1594-D, 2020 WL 554583, at *12 (N.D. Tex. Feb. 4, 2020) (recognizing
that fraudulent transfer claims based on actual intent under Section 24.005(a)(1) of the Texas Business and
Commerce Code are “likely subject to Rule 9(b)”, and holding that plaintiff failed to sufficiently allege facts to
allow a reasonable inference to be drawn that the debtors acted with fraudulent intent b ecause p lain tiff failed t o
plead any of the badges of fraud).
53 Plaintiff’s First Am. Compl. ¶ 41 [Dkt. No. 88].
54 Plaintiff’s First Am. Compl. ¶ 46 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 15
         Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 22 of 28




         Because Plaintiff fails to—nor can he—plausibly allege that TK Defendants acted with

actual intent to defraud any of Northstar’s creditors, Plaintiff’s actual fraudulent-transfer claims

in Counts 1 and 2 of the Amended Complaint should be dismissed.




D.       The two-year look-back period bars Plaintiff’s claim under 11 U.S.C. § 548(a)(1)(A)
         for Northstar’s 2012 payment of the purchase price for the Creole Assets to Pro pe l
         Energy.

         A statute of limitations may support dismissal under Rule 12(b)(6) when it is evident

from a plaintiff’s pleadings that the action is time barred and the pleadings fail to set forth or

raise some basis for tolling the statute. 56 Plaintiff added a claim to his Amended Complaint—

without leave to do so—under 11 U.S.C. § 548(a)(1)(A) for Northstar’s payment of the purchase

price for the Creole Assets to Propel Energy.           57


         Section 548(a)(1) allows a two-year look-back period from the date of the filing of the

bankruptcy petition. 58 Plaintiff alleges that Northstar made the alleged overpayment to Propel

Energy in September 2012. 59             Northstar filed its bankruptcy petition on August 12, 2016. 60

Therefore, as of the petition date, the two-year look-back period had already expired (as of

August 12, 2014) on Plaintiff’s § 548(a)(1) claim based on Northstar’s 2012 purchase of the

Creole Assets. Plaintiff does not allege—nor can he allege—that any tolling doctrine tolled that

55 Plaintiff’s First Am. Compl. ¶ 49 [Dkt. No. 88].
56 Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (citations omitted).
57 Plaintiff’s First Am. Compl. ¶ 70 [Dkt. No. 88].
58 11 U.S.C. § 548(a)(1).
59 Plaintiff’s First Am. Compl. ¶¶ 6, 40, 41, 63 [Dkt. No. 88].
60 “[I]t is clearly proper in deciding a 12(b)(6) motion to take judicial notice of matters of public record.” Norri s v.

Hearst Tr., 500 F.3d 454, 461 n. 9 (5th Cir. 2007); accord Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007) (directing courts to “consider the complaint in its entirety, as well as other sources courts ordinarily
examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents incorporated into the complain t
by reference, and matters of which a court may take judicial notice”).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 16
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 23 of 28



two-year look-back period.          Therefore, considering the filing date of Northstar’s bankruptcy

petition—a matter of which the Court may take judicial notice—it is evident on the face of the

Amended Complaint that the two-year look-back period bars Plaintiff’s claim under §

548(a)(1)(A) based on Northstar’s 2012 purchase of the Creole Assets in Count 2 of the

Amended Complaint.



E.      Plaintiff fails to state a claim for breach of the fiduciary duty of loyalty against
        Individual TK Defendants for Northstar’s purchase of the Creole Assets from
        Propel Energy.

        Plaintiff claims in Count 3 of the Amended Complaint that Individual TK Defendants

“violated their fiduciary duties through acts of self-dealing and conflicting interests, including

having Northstar overpay NGP affiliates for the Creole Field assets….” 61 But Plaintiff fails to

plead facts sufficient to rebut the presumption of the business judgment rule because the facts

alleged do not raise the reasonable inference that Individual TK Defendants breached their duties

of loyalty to Northstar.

        The business-judgment rule places on Plaintiff the burden of pleading facts sufficient to

rebut the presumption that a director acted in the best interest of a corporation. 62 To rebut the

business-judgment rule on a 12(b)(6) motion to dismiss, the alleged facts must raise the

reasonable inference that the board of directors breached either its duty of loyalty or duty of

care. 63 If a plaintiff fails to satisfy this burden, the court should decline to substitute its judgment

for the decision of the board, provided the board’s decision can be attributed to any rational

61 Plaintiff’s First Am. Compl. ¶ 74 [Dkt. No. 88].
62 In re Xtreme Power Inc., 563 B.R. 614, 642 (Bankr. W.D. Tex. 2016) (applying Delaware law). Delaware law
applies to the scope of a member or manager’s obligations to Northstar because Northstar was fo rmed u n der t h e
laws for Delaware. Asarco LLC v. Americas Mining Corp., 382 B.R. 49, 61 (S.D. Tex. 2007) (applying Texas
choice-of-law rules, Delaware law—the state under which limited liability company was formed—applied to
whether defendant owed limited liability company a fiduciary duty and whether he breached that duty).
63 In re Xtreme Power Inc., 563 B.R. at 642.

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 17
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 24 of 28



business purpose. 64

        The duty of loyalty requires directors to place the best interests of a company above any

self-interest held by a director and not shared by all stockholders generally. 65 Delaware law

presumes that directors always act in a loyal manner. 66 To rebut this presumption, a plaintiff

must allege facts plausibly suggesting that the individual directors were either (1) interested in

the transaction at issue; or (2) lacked independence to oppose its consummation. 67                      Absent

rebutting this presumption, there can be no breach of the duty of loyalty. 68

        Under Delaware law, “interest” means “that directors can neither appear on both sides of

the transaction nor expect to derive any personal financial benefit from it in the sense of self-

dealing, as opposed to a benefit which devolves upon the corporation or all stockholders

generally.” 69 So evidence of a personal benefit accruing to a director will not establish disloyalty

unless the director has a “material” self-interest in the transaction. 70 Materiality exists when “the

alleged benefit is significant enough to make it improbable that the director can perform its

duties without being influenced by an overriding personal interest.” 71 So to qualify as a

“material” self-interest, “the nature of the director’s interest must be substantial, not merely

incidental.” 72

        Yet such an incidental and immaterial—and in any event implausible—personal benefit

is all Plaintiff has alleged Individual TK Defendants received from Northstar’s alleged payment



64 Id.
65 Id. at 632.
66 Id.
67 Id.
68 Id.
69 Orman v. Cullman, 794 A.2d 5, 23 (Del. Ch. 2002).
70 In re Xtreme Power Inc., 563 B.R. 614, 632 (Bankr. W.D. Tex. 2016).
71 Id.
72 Reed v. Linehan (In re Soporex, Inc.), 463 B.R. 344, 393 (Bankr. N.D. Tex. 2011) (applying Delaware law).

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 18
        Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 25 of 28



of an “inflated price” to Propel Energy.             Plaintiff alleges that Individual TK Defendants

personally financially benefitted from that payment “because as employees of NGP, their NGP

compensation would have been impacted in part by the profits of and distributions from Propel

[Energy].” 73

        But, as explained above, Plaintiff’s allegation that Individual TK Defendants received

any personal financial benefit—much less the immaterial one Plaintiff alleges—is implausible on

its face.    As explained above, the facts Plaintiff asserts reveal that NGP-NOG’s financial

incentive—and thus        Individual TK       Defendants’      financial incentive—was aligned with

Northstar’s financial incentive. 74 And that incentive was for Northstar to pay as little as possible

for the Creole Assets, including the 35% working interest that was owned by Propel Energy.

Plaintiff alleges that NGP-NOG owned 87% of Northstar and that Individual TK Defendants

were “senior NGP employees.” 75 But nowhere does Plaintiff allege what part of the Creole

Assets Propel Energy owned and thus how Individual TK Defendants—presumably through their

employment with NGP-NOG or an affiliated entity—would have profited from inflating the

purchase price at Northstar’s expense.

        That Individual TK Defendants would derive any personal financial benefit from Propel

Energy’s unspecified—and factually only 35%—financial interest in the alleged overpayment at

the expense of their employer’s alleged 87% financial interest in Northstar defies rationality.

Plaintiff cannot plausibly allege facts sufficient to support his entitlement to relief for any breach

of the duty of loyalty and thus cannot rebut the business judgment rule. Plaintiff’s claims for

breach of the fiduciary duty of loyalty based on Northstar’s purchase from Propel Energy should


73 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88].
74 Plaintiff’s First Am. Compl. ¶ 40 [Dkt. No. 88] (“…NGP director Ackerman told Northstar Director Roberts to
‘think about where you love the deal and let me know and I can back channel.’”).
75 Plaintiff’s First Am. Compl. ¶¶ 5, 73 [Dkt. No. 88].

Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 19
           Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 26 of 28



be dismissed.

F.         Any amendment would be futile.

           Amendment of a complaint is not warranted where it would be futile—where the

complaint would not be able to withstand a motion to dismiss under Rule 12(b)(6). 76                      As

discussed above, Plaintiff’s claims are either legally defective and/or are factually deficient. The

legal defects cannot be cured. And Plaintiff cannot—absent filing false pleadings—plead any

facts that would cure the factual deficiencies underlying his claims. Further, Plaintiff already

had the chance to amend his complaint and did so. He should not have another “bite at the

apple” in an attempt to create viable claims that he does not possess. TK Defendants ask that the

Court dismiss Plaintiff’s claims with prejudice to refiling.

                                                III.     Conclusion

           For these reasons, TK Defendants ask that the Court enter an order dismissing with

prejudice the following causes of action that Plaintiff asserts against them in the Amended

Complaint:

           •   Counts 1, 2, 5, and 6: Claims for fraudulent transfer, conspiracy, and aiding and
               abetting against Defendants NGP Capital and NGP Parallel Fund;

           •   Counts 1 and 2: Claims for fraudulent transfer based on Plaintiff’s allegations
               regarding Northstar’s purchase of the Creole Assets from Propel Energy;

           •   Counts 1 and 2: Claims for actual fraudulent transfers under Tex. Bus. & Com.
               Code § 24.005(a)(1) and 11 U.S.C. § 548(a)(1)(A); and

           •   Count 3: Claims for breach of the fiduciary duty of loyalty based on Plaintiff’s
               allegations regarding Northstar’s purchase of the Creole Assets from Propel Energy.




76   Rio Grande Royalty Co., Inc. v. Energy Transfer Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010).
Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 20
      Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 27 of 28



                                                Respectfully submitted,

                                                THOMPS ON & KNIGHT LLP

                                                By: /s/ David M. Bennett
                                                   David M. Bennett
                                                   Bar No. 02139600
                                                   Stephen C. Rasch
                                                   Bar No. 16551420
                                                   Cassandra Sepanik Shoemaker
                                                   Bar No. 24070592
                                                   Julie C. Abernethy
                                                   Bar No. 24056947

                                                   1722 Routh Street, Suite 1500
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 969-1700
                                                   Facsimile: (214) 969-1751

                                                ATTORNEYS    FOR     NGP   ENERGY
                                                CAPITAL MANAGEMENT, LLC; NGP X
                                                US HOLDINGS, L.P.; NGP NATURAL
                                                RESOURCES X, L.P.; NGP X PARALLEL
                                                HOLDINGS,   L.P.; NGP NATURAL
                                                RESOURCES X PARALLEL FUND, L.P.;
                                                NOG   ROYALTY      HOLDINGS,   LP;
                                                CHRISTOPHER RAY; JESSE BOMER;
                                                TOMAS ACKERMAN; DAVID ALBIN;
                                                AND DAVID HAYES




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 21
      Case 18-03079 Document 91 Filed in TXSB on 06/23/20 Page 28 of 28




                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on those
parties entitled to notice via this Court’s ECF system on June 23, 2020.


                                         /s/ David M. Bennett
                                         David M. Bennett




Motion for Partial Dismissal of Plaintiff’s First Amended Complaint – Page 22
